  Case 18-21503        Doc 25     Filed 01/04/19 Entered 01/04/19 19:32:31           Desc Main
                                    Document     Page 1 of 3


                           UNITED STATES BANKRUPTCY COURT
                               DISTRICT OF CONNECTICUT
                                  HARTFORD DIVISION


IN RE:                                                                CHAPTER 13

DEBRA A. DUSZYK,                                                      CASE NO. 18-21503

         Debtor.                                                      January 04, 2019

                                  OBJECTION TO CONFIRMATION


         Trinity Financial Services, LLC (“Movant”), a secured creditor in the above bankruptcy

case on property located at 49 Edison Road, Manchester, CT 06040 by its undersigned counsel,

respectfully objects to confirmation of Debtor’s Plan and in support of its objection respectfully

alleges:

            1. Debtor's Plan attempts to strip off Creditor’s lien. Creditor denies that the correct

                value of the Property is $145,000.00. Creditor asserts that the correct value of the

                Property is greater than the amount owed on the first priority lien. Creditor

                requests additional time to conduct an appraisal to ensure that Creditor’s lien is

                wholly unsecured. If the Property value is greater than the amount owed, the lien

                strip is impermissible under 11 U.S.C. Section 506.

         Movant further reserves its right under the confirmation order to amend its proof of claim

and/or proceed forward with a Motion for Relief from Stay post confirmation should it find that

additional pre-petition funds are due and owing. Said reservation of rights shall remain in full

force and effect during the post confirmation period regardless of whether the instant objection to

claim is withdrawn or marked off.
 Case 18-21503    Doc 25    Filed 01/04/19 Entered 01/04/19 19:32:31            Desc Main
                              Document     Page 2 of 3


     WHEREFORE, Movant prays that confirmation of the Debtor's Plan be denied.

                  1. Deny Confirmation,

                  2. Grant such other and further relief as is just and equitable



                                         Trinity Financial Services, LLC

                           By:           /s/Linda St. Pierre
                                         Linda St. Pierre
                                         McCalla Raymer Leibert Pierce, LLC
                                         50 Weston Street
                                         Hartford, CT 06120
                                         Federal Bar No. CT22287




THIS FIRM IS A DEBT COLLECTOR. WE MAY BE ATTEMPTING TO COLLECT A
DEBT AND ANY INFORMATION OBTAINED MAY BE USED FOR THAT PURPOSE.
    AT THIS TIME, WE ARE ONLY SEEKING TO PROCEED AGAINST THE
PROPERTY. IN THE EVENT OF A BANKRUPTCY DISCHARGE, NO DEFICIENCY
        JUDGMENT WILL BE ASSESSED AGAINST THE BORROWER.
  Case 18-21503      Doc 25    Filed 01/04/19 Entered 01/04/19 19:32:31          Desc Main
                                 Document     Page 3 of 3


In Re: Debra A. Duszyk                                    Bankruptcy Case:      18-21503

                                                          Chapter:              13

                                      CERTIFICATION

      I hereby certify that a copy of the foregoing was served via first class, postage prepaid
U.S. mail and/or via ECF e-mail this fourth day of January, 2019 to:

Debra A. Duszyk
49 Edison Road
Manchester, CT 06040

Matthew R. Potter                    (served via ECF notification)
Beck and Eldergill
447 Center Street
Manchester, CT 06040

Roberta Napolitano                   (served via ECF notification)
10 Columbus Boulevard
6th Floor
Hartford, CT 06106

U. S. Trustee                        (served via ECF notification)
Giaimo Federal Building
150 Court Street, Room 302
New Haven, CT 06510


Dated: January 04, 2019                       By:    /s/Linda St. Pierre
                                                     Linda St. Pierre, Esq.
                                                     McCalla Raymer Leibert Pierce, LLC
                                                     50 Weston Street
                                                     Hartford, CT 06120
                                                     (860) 808-0606
